DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 14 Feb 2022 have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 and 4 of U.S. Patent No. 11,280,192. Although the claims at issue are not identical, they are not patentably distinct from each other because all that is claimed in the instant application is encompassed in the previously allowed claim.
Claim(s) 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 8 and 10 of U.S. Patent No. 11,280,192 in view of Carnegie Smith EP 1338758. 
Claim 8 recites all that is claimed in claim 8 of the patent (‘192); however does not disclose, teach or suggest the limitation of “a tool guiding portion configured to guide each tool from its respective tool station toward the common tool outlet”. 
Carnegie teaches a tool guiding portion (#40 drifter and #78 cylinder) configured to guide each tool from its respective tool station toward the common tool outlet.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to configure the tool to move to a second position (closer to the work surface) from a first retracted position, allowing clearance of the tool while transporting downhole. 
Claim 14 recites all that is claimed in claim 10 of the patent (‘192); however does not disclose, teach or suggest the limitation of “wherein the deployment of the first and second tools to the common tool outlet is guided by a tool guiding portion of the feed unit configured to guide each tool from its respective tool station toward the common tool outlet”.
Carnegie teaches wherein the deployment of the first [#36] and second [#26] tools to the common tool outlet is guided by a tool guiding portion (#40 drifter and #78 cylinder) of the feed unit configured to guide each tool [#36 and #26] from its respective tool station toward the common tool outlet.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to configure the tool to move to a second position (closer to the work surface) from a first retracted position, allowing clearance of the tool while transporting downhole. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnegie-Smith (EP 1 338 758).
Regarding claim 1, Carnegie discloses an apparatus (#10) for preparing a blast hole (#20) in a rock face (#22) during a mining operation (¶0001), the apparatus comprising: 
a support structure (#34 drilling jumbo); and 
a feed unit (#60 motor assy ¶0035) supported by the support structure [Fig 2 #34], the feed unit comprising a plurality of tool stations (#38 and 52) in communication with a common tool outlet (tool alignment point inline with hole #18 best seen in Fig 3), 
each tool station (#38 rail for drilling assy and #52 for blasting assy) comprising a drive mechanism (#40 drifter for drilling, #78 cylinder for advancing tube #14 for charge) configured to deploy a tool (drill rod and #26 conduit to install charge) out of the common tool outlet [tool alignment] to deliver (¶0041) the tool and to retract (¶0042) the tool from the common tool outlet [bore alignment], 
each tool station [#38 and 52] being configured (Fig 3 -6) to retain its respective tool in the tool station when the respective tool is retracted from the common tool outlet, 
the feed unit comprising a tool guiding portion (#40 drifter and #78 cylinder) configured to guide each tool from its respective tool station toward the common tool outlet.  
Regarding claim(s) 3 and 16, Carnegie discloses wherein the tool guiding portion [#40 and 78] comprises a separate tool guide [#40 and #78] associated with each tool station (#40 associated with #38 rail and #78 associated with #52), the separate tool guide being for separately guiding each tool toward the common tool outlet.  
Regarding claim 8, Carnegie discloses a feed unit for preparing a blast hole (#20) in a rock face (#22) during a mining operation (¶0001), the feed unit comprising: 
a first tool station (#38 drilling assembly rail) in communication with a common tool outlet (portion of apparatus inline with borehole #20), 
the first tool station [#38 drilling assy rail] comprising a first drive mechanism (#40 drifter) configured to deploy (¶0039 “the drifter is advanced along rail #38 to advance drilling steel #42 into the body of rock #24 producing a hole #20”) a first tool (drill #36) out of the common tool outlet to deliver the first tool [#36] and to retract (¶0041 – “after the hole #20 has been drilled … as to retract the drilling steel #42 from the hole #20. This is achieved by sliding the drifter #40 along the rail #38 away from the face #22”) the first tool from the common tool outlet, the first tool station [#38] being configured (Fig 3 and 4) to retain the first tool [#36] in the first tool station [#38] when the first tool is retracted from the common tool outlet; 
a second tool station (#52) in communication with the common tool outlet (terminal end of tool in line with borehole), the second tool station [#52] comprising a second drive mechanism (#78 cylinder) configured to deploy a second tool (#26 conduit as part of a system for advancing the cartridge #16 along the tube #14 to a toe #28 of the hole #20” ¶0029) out of the common tool outlet to deliver the second tool [#26] and to retract (abstract – “by appropriate operation of the motor #60 and rod #76 of #78, the tube #14 can be moved into and out of alignment with the hole”) the second tool from the common tool outlet, the second tool station being configured to retain the second tool (Fig 5 and 6) in the second tool station when the second tool is retracted (Fig 5 and 6) from the common tool outlet; and 
a tool guiding portion (#40 drifter and #78 cylinder) configured to guide each tool from its respective tool station toward the common tool outlet.  
Regarding claim 10, Carnegie discloses wherein the tool guiding portion [#40 and 78] comprises a separate tool guide [#40 and #78] associated with each tool station (#40 associated with #38 rail and #78 associated with #52), the separate tool guide being for separately guiding each tool toward the common tool outlet.  
Regarding claim 14, Carnegie discloses a method for preparing a blast hole (#20) in a rock face (#22) during a mining operation (¶0001) using 
a feed unit (#10), the method comprising: 
24364816.1deploying a first tool (#36 - drilling assembly) via a common tool outlet (terminal portion of tool in alignment of borehole) of the feed unit using a first tool station (#38 rail of drilling system) of the feed unit [#10]; 
after a first operation has been performed (¶0041 – “after the hole #20 has been drilled”) at the blast hole using the first tool [#36], retracting (¶0041 – achieved by sliding the drifter #40 along rail #38 away from the face #22”) the first tool from the common tool outlet using the first tool station [#38] of the feed unit and retaining (Fig 4) the first tool in the first tool station; and 
while the first tool [#36] is retained in the first tool station [#38], 
deploying a second tool (#26) through (“cartridge #16 is loaded into the tube #14 and pushed through the tube #14 into the hole by advancing the conduit #26” – abstract) the common tool outlet [terminal portion of tool in borehole alignment] of the feed unit [#10] using a second tool station (#52 – “tube 14 is supported by a carriage #70 which is able to slide along #52 by operation of a rod #76 and cylinder #78) of the feed unit [#10], 
wherein the deployment of the first [#36] and second [#26] tools to the common tool outlet is guided by a tool guiding portion (#40 drifter and #78 cylinder) of the feed unit configured to guide each tool [#36 and #26] from its respective tool station toward the common tool outlet.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carnegie alone.
Regarding claim(s) 7 and 13, Carnegie does not disclose at least one sensor configured to measure a deployed distance  but does discloses drilling to a required depth (¶0041 “after the hole #20 has been drilled to a required depth”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the drilling assy has completed the “required depth” that some form of sensor must be used (limit switch, proximity, potentiometer, etc).
Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carnegie in view of Cairns (USP 2,517,763).
Regarding claim(s) 5 and 18, Carnegie discloses claim(s) 1 and 14; however does not disclose, teach or suggest wherein at least one of the tool stations is configured to prevent a driving force exerted on its respective tool from exceeding a predetermined value. 
Cairns teaches pressing operations of explosives wherein high pressures have been limited due to the phenomenon known as ‘dead pressing’. “Dead pressing is well known in the explosive industry and practically any of the explosives, while increasing in strength when subjected to pressure, reach a point where sensitivity to detonation by the application of a small amount of heat, such as from a fuse, drops off entirely. Thus mercury fulminate, a very sensitive material, can be pressed to a point where it will fail to detonate from the heat produced by the ignition means. This limitation to the pressure applied is a controlling factor …” – (Col 1 line 50 – Col 2 line 10).
It would have been obvious to one having ordinary skill in the art, given the teaching of Cairns, to modify the invention of Carnegie to be configured to prevent a driving force exerted on its respective tool from exceeding a predetermined value.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carnegie in view of Wadsworth (USP 1,399,831).
Regarding claim 11, Carnegie discloses the feed unit as defined in claim 8; however does not disclose, teach or suggest wherein the first tool station is configured to prevent a driving force exerted on the first tool from exceeding a predetermined value.  
Wadsworth teaches a rotary drill adapted especially for drilling hard formations teaching that “Excessive pressure upon any of the cutters is avoided and the consequent wear or injury of the same is thereby eliminated” ¶0066.
It would have been obvious to one having ordinary skill in the art, given the teaching of Wadsworth, to configure the invention of Carnegie to prevent a driving force exerted on the first tool [drilling assy] from exceeding a predetermined value [most efficient cutting pressure]; therefore exposing the drilling assy to unnecessary wear and tear.


Allowable Subject Matter
Claim(s) 2, 4, 6, 9, 12, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
22 Sep 2022